Citation Nr: 0515450	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Whether a substantive appeal to the March 2003 rating 
decision denying entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) was filed.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel






FINDINGS OF FACT

1.  The veteran had active service from July 1981 to October 
1991.  

2.  A substantive appeal addressing the issue of TDIU has not 
been filed.  


CONCLUSION OF LAW

A substantive appeal to the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability was not filed; therefore, the March 2003 
rating action is final.  38 U.S.C.A. §§ 71047105(d)(3) (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.300, 20.302, 
20.303, 20.305, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in September 2002, prior to 
the April 2003 adjudication of his claim, and he was provided 
with the law and regulations pertaining to VCAA in the 
September 2003 statement of the case.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

The question presented in this case, whether a substantive 
appeal to the issue of TDIU was filed.  This issue is by 
definition, a legal one, as it is governed not by the facts 
presented by the controlling laws and regulations.  Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).  The facts 
surrounding whether the veteran filed a substantive appeal 
are undisputed.  Because the governing legal authority, and 
not the evidence, is dispositive of this matter, the VCAA and 
its implementing regulations are not applicable on the 
timeliness question.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  "[T]he Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination or determinations being appealed."  
38 C.F.R. § 20.202.  The claimant must file a substantive 
appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b).  The Court has held that, 
if the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In this case, in March 2003, the RO, in part, denied the 
claims of entitlement to TDIU and service connection for a 
psychiatric disorder secondary to the veteran's service-
connected disabilities by rating action.  The veteran was 
promptly notified of the decision, and in a NOD received in 
April 2003, expressed dissatisfaction only as to the claim 
for TDIU.  A statement of the case addressing the issue of 
TDIU was promulgated in September 2003.  Thereafter, VA Form 
9 was received in November 2003.  However, the only issue 
identified and argued in that document addressed the 
veteran's psychiatric disorder.  There was no mention of the 
TDIU claim nor was there any reference to unemployability or 
any statement which could be liberally construed as an 
argument pertaining to the claim for TDIU.  No further 
correspondence or argument addressing the issue of TDIU was 
received within in one year of notification of the March 2003 
rating action.  

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely NOD to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that "jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold issues,"  McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  See also, AB v. Brown, 6 Vet. 
App. 35, 37 (1995) quoting Phillips v. General Servs. Admin., 
924 F.2d 1577, 1579 (Fed.Cir. 1991), ("[a] jurisdictional 
matter may be raised at any stage" of a proceeding.)  

In this case, while the veteran filed a timely NOD to the 
issue of TDIU in April 2003, he did not implicitly or 
expressly address the issue in the VA Form 9 received in 
November 2003, nor did he offer any further argument on the 
matter within the required one-year period following 
notification of the March 2003 rating decision, or within 60 
days of the issuance of a supplemental statement of the case 
(SSOC) promulgated in April 2004.  Without a timely 
substantive appeal, the Board may not exercise jurisdiction 
over the claim for TDIU.  Accordingly, the Board finds that 
this case must be dismissed for lack of jurisdiction.  


ORDER

The appeal for TDIU is dismissed for lack of appellate 
jurisdiction.  




REMAND

In reviewing the evidentiary record, the Board notes that in 
the VA Form 9 received in November 2003, the veteran 
expressed dissatisfaction with the denial of secondary 
service connection for a psychiatric disorder which was 
denied by the RO in the March 2003 rating decision.  The NOD 
was received within one year of notification of the denial of 
the claim and must be accepted as a valid and timely NOD.  
The Court has held that when there has been an initial RO 
adjudication of a claim and a NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to an SOC regarding the denied issue.  
The RO's failure to promulgate an SOC is a procedural defect 
requiring remand. Godfrey v Brown, 7 Vet. App. 398, 408 
(1995), Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issue of service connection for a 
psychiatric disorder secondary to the veteran's service-
connected disabilities must be remanded to the RO for 
additional action.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. Accordingly, the claim is REMANDED for the 
following action:  

The RO should issue the veteran an SOC on 
the issue of secondary service connection 
for a psychiatric disorder.  The veteran 
should be notified of the need to file a 
timely substantive appeal to the issue 
should he wish the Board to address this 
matter.  The RO should assure that the 
veteran is given notice of all steps 
required to appeal the issue, as outlined 
under 38 U.S.C.A. § 7105 (West 2002).  
The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  The 
veteran must be given an opportunity to 
complete the steps necessary to complete 
the appeal.  If there is no substantive 
appeal submitted, the appeal is not 
completed and the issue should not be 
returned to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


